Citation Nr: 9931587	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for status postoperative 
plantar warts, right foot, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1975 to September 1977.  Following his active duty service, 
the veteran served in the reserves for many years.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied a 
rating in excess of 10 percent for the veteran's status 
postoperative plantar warts of the right foot.  The veteran 
timely appealed to the Board of Veterans' Appeals (Board).  
His appeal is now before the Board for resolution.


FINDING OF FACT

The veteran's service-connected right foot condition is 
manifested by hyperkinetic surgical scars on the plantar 
surface of the foot, likely resulting in tenderness to 
palpation and subjective complaints of pain and burning 
secondary to scar formation, although, medically, the 
condition is not considered debilitating, it is deemed to 
present a consistent problem for the veteran.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for status 
postoperative plantar warts, right foot, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes, 7804, 7806, 5284 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was treated for plantar warts during his active 
duty service, and was service connected for this condition 
shortly after his discharge in March 1978.  He was assigned a 
10 percent disability rating.  The veteran submitted a claim 
for an increased rating in October 1997.  He alleged that the 
scar tissue from plantar wart excision caused him pain, a 
deep burning sensation, and a constant throbbing, especially 
in cold weather.  

The veteran underwent a VA examination in December 1997.  He 
reported his treatment for plantar warts while in the 
military and complained of throbbing and burning of his 
scars.  The examiner observed a hyperkeratotic scar on the 
lateral plantar surface, proximal to the middle of the foot.  
A hyperkeratotic lesion was observed distal to that scar.  
The examiner diagnosed throbbing and burning of the scar that 
resulted from a plantar wart excision.  No course of 
treatment was recommended.

During a subsequent VA examination in December 1997, the 
veteran again indicated complaints of a 20-year history of a 
burning and throbbing sensation on the bottom of his right 
foot and midfoot.  He indicated that this condition had 
worsened progressively, and that this condition is especially 
problematic in cold weather.  The veteran also reported 
constant pain of the scars on the bottom of his foot.  
Clinical observation revealed no scarring on the bottom of 
the right foot, with normal arch.  Mild tenderness was 
observed on the bottom of the right heel.  The examiner 
diagnosed the veteran with plantar fasciitis and noted that 
she did not observe a history of plantar wart scarring that 
would explain the veteran's right foot pain.

The veteran submitted private treatment records from his 
podiatrist, Dr. R. Louis Rotondo, that describe a January 
1998 examination.  Dr. Rotondo noted the existence of five 
areas on the veteran's right foot that appear to be surgical 
scars, apparently resulting from surgical removal of warts.  
The scar formation was located under the fourth metatarsal 
head, and midshaft of the fourth metatarsal head on the fifth 
metatarsal base.  Dr. Rotondo noted these sites to be painful 
upon palpation, and observed that all of the surgical sites 
had developed significant hyperkeratosis formation.  Each 
lesion was .25 cm. in diameter.  Dr. Rotondo explained that 
this complication of plantar verruca (wart) excision usually 
occurs when the removal of the lesion is too aggressive, and 
penetrates too deeply into the skin.  Dr. Rotondo recommended 
treatment of routine debridement and the use of an orthotic 
device to cushion the painful areas.  Dr. Rotondo also noted 
that two new verruca had appeared on each foot.  These were 
found not to be painful, and were not treated.  Dr. Rotunda's 
diagnosed chronic pain secondary to scar tissue formation, 
status post excision of multiple verruca on the veteran's 
right foot; he indicated that while the lesions were not 
considered debilitating, they will give the veteran a 
"consistent problem" for the remainder of his life.  


II.  Legal Analysis


Initially, the Board notes that the veteran's claim for a 
higher evaluation for his right foot disability is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); that is, 
plausible and capable of substantiation.  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  Furthermore, the Board is 
satisfied that, inasmuch as the record contains both private 
medical treatment records and reports of recent VA 
examination, the duty to assist is met, and no further 
development is warranted.  See 38 U.S.C.A. § 5107(b).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right foot disability is evaluated under 
Diagnostic Codes 7804-7819, which indicates that veteran's 
disability involves benign skin growths (Diagnostic Code 
7819) evaluated as a tender and painful scar (Diagnostic Code 
7804).  See 38 C.F.R. § 4.27.  Such is consistent with the 
provisions of Diagnostic Code 7819, which prescribes that 
benign skin growths should be evaluated on the basis of 
scars, disfigurement, etc.  The Board would note at the 
outset, however, that the only evaluation assignable under 
Diagnostic Code 7804 is a 10 percent; hence, a higher 
evaluation may be assigned only pursuant to evaluation, by 
analogy, under another diagnostic code (see 38 C.F.R. 
§ 4.20), or on an extra-schedular basis (see 38 C.F.R. 
§ 3.321(b)(1)).  

The Board finds it appropriate to evaluate the veteran's 
right foot condition, involving multiple, tender and painful 
scars, as analogous to residuals of foot injury, under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.   See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is completely dependent on 
the facts of a particular case).  Under that Diagnostic Code, 
a 10 percent evaluation is warranted for moderate disability; 
a 20 percent evaluation is warranted for moderately severe 
disability; and a 30 percent evaluation is warranted for 
severe disability.  

In this case, the medical evidence reflects that the 
veteran's service-connected right foot condition is 
manifested by hyperkinetic surgical scars on the plantar 
surface of the foot; although two scars were noted by a 
December 1997 examiner, the veteran's private physician 
indicated that new scars were present and counted as many as 
five (not all of which were symptomatic).  Both private and 
VA examination has revealed tenderness to palpation of the 
plantar surface of the feet, and the veteran has complained 
of pain and burning.  Although a December 1997 VA doctor 
noted that she did not observe a history of plantar wart 
scarring that would explain the veteran's right foot pain 
(and diagnosed plantar fasciitis), the other VA physician and 
Dr. Rotondo both indicated that the veteran's pain and 
burning was secondary to scar formation.  While that VA 
examiner prescribed no treatment for the veteran, his own 
doctor indicate that he had dispensed orthotic devices to 
help cushion the painful areas.  Although not considered 
debilitating, Dr. Rotondo described 

On the basis of the foregoing, the Board finds that the 
medical evidence reveals overall moderately severe foot 
disability, such that a 20 percent evaluation, under 
Diagnostic Code 5284, is warranted.  However, severe 
disability, warranting a 30 percent evaluation, is not shown.  
In this regard, the Board notes that, other than pain and 
burning, the veteran's lesions are not otherwise shown to be 
symptomatic, and not all are shown to be shown to be painful.  
The disability also is not shown to result in other 
functional loss associated with the foot, such as limitation 
of motion of the ankle.  Moreover, other than the orthotic 
devises, no other treatment has been prescribed, and no 
surgery, at this juncture, is indicated.  Accordingly, the 
Board finds no basis for a higher evaluation under Diagnostic 
Code 5284. 

The Board also notes that there is no diagnostic code 
pursuant to which an evaluation in excess of 20 could be 
assigned.  Although the Statement of the Case and subsequent 
rating action indicates that the RO considered the criteria 
of Diagnostic Code 7806, pursuant to which eczema, or 
conditions analogous to eczema are evaluated, the Board finds 
that such criteria are inapposite to the facts of this case.  
The note to 38 C.F.R. § 4.118, under Diagnostic Code 7819, 
provides for evaluation of a skin condition as eczema if not 
otherwise provided (here, Diagnostic Code 7819 prescribes 
evaluation on the basis of scars, disfigurement, etc.).  
Further, the veteran's right foot condition involves no 
itching, exudation, exfoliation, crusting, or extensive 
lesions (not more than five, on the sole of the service-
connected foot shown); hence, the condition is not 
sufficiently analogous to eczema to evaluate it under the 
criteria of Diagnostic Code 7806.  Furthermore, in the 
absence of other symptoms, the Board finds no basis for 
evaluation of the disability under any other diagnostic code, 
to include those pertaining to foot disabilities (Diagnostic 
Codes 5276-5283) or skin disabilities (Diagnostic Codes 7800-
7818).  

Additionally, there is no showing that the disability 
currently under consideration reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
evaluation higher than that assigned herein on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand any of 
the increased rating claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation for status 
postoperative plantar warts, right foot, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

